

115 HR 2751 IH: U.S. Immigration and Customs Enforcement Authorization Act
U.S. House of Representatives
2017-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2751IN THE HOUSE OF REPRESENTATIVESMay 26, 2017Mr. Higgins of Louisiana (for himself, Mr. McCaul, and Mr. Garrett) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to establish U.S. Immigration and Customs and
			 Enforcement, and for other purposes.
	
 1.Short titleThis Act may be cited as the U.S. Immigration and Customs Enforcement Authorization Act. 2.Establishment of U.S. Immigration and Customs Enforcement (a)In generalSection 442 of the Homeland Security Act of 2002 (6 U.S.C. 252) is amended to read as follows:
				
					442.Establishment of U.S. Immigration and Customs Enforcement
 (a)EstablishmentThere is established within the Department an agency to be known as U.S. Immigration and Customs Enforcement.
 (b)Director of U.S. Immigration and Customs EnforcementThere shall be at the head of U.S. Immigration and Customs Enforcement a Director of U.S. Immigration and Customs Enforcement (in this section referred to as the Director).
 (c)Duties and qualificationsThe Director shall— (1)have a minimum of five years—
 (A)professional experience in law enforcement, which may include law enforcement as it relates to the immigration laws, as defined in paragraph (17) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)) or the customs and trade laws of the United States, as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301); and
 (B)management experience; (2)in coordination with U.S. Customs and Border Protection and United States Citizenship and Immigration Services, enforce and administer immigration laws, as defined in paragraph (17) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), including the identification, arrest, detention, and removal of aliens who may be inadmissible to, or deportable from, the United States;
 (3)have the power to investigate and, where appropriate, refer for prosecution, any criminal or civil violation of Federal law relating to or involving—
 (A)border control and security, including the prevention of the entry or residence of terrorists, criminals, and human rights violators;
 (B)the customs and trade laws of the United States, as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4301);
 (C)fraud, false statements, or the import or export of merchandise, including the illicit possession, movement of, or trade in goods, services, property, arms, instruments of terrorism, items controlled or prohibited from export, child exploitation, intellectual property, or currency or other monetary instruments;
 (D)bulk cash smuggling or other financial crimes with a cross-border or international nexus; (E)the immigration laws, as defined in paragraph (17) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a));
 (F)transnational organized crime; (G)chapter 40 or 44 of title 18, United States Code, or other violation relating to explosives, firearms, other destructive devices involving an alien;
 (H)severe forms of trafficking in persons, as defined in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102);
 (I)the production, procurement, counterfeiting, alteration, or use of fraudulent immigration documents or fraudulently obtaining immigration benefits;
 (J)unlawful use of personal information, when such use relates to or affects border security, terrorism, customs, immigration, naturalization, trade, or transportation security;
 (K)computer crimes, pursuant to section 1030(d) of title 18, United States Code, in cooperation, where required by law, with the United States Secret Service and the Federal Bureau of Investigation; and
 (L)drug laws, as specified in the Controlled Substances Act and the Controlled Substances Import and Export Act in the context of cross-border criminal activity;
 (4)administer the National Intellectual Property Rights Coordination Center established in section 305 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4344);
 (5)jointly with the Commissioner of U.S. Customs and Border Protection, develop and submit the joint strategic plan required under section 105 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125; 19 U.S.C. 4314);
 (6)coordinate, as otherwise permitted by law, with Federal, State, local, tribal, and foreign agencies in carrying out the duties set forth in paragraphs (2) and (3);
 (7)in coordination with the Office of International Affairs of the Department and the Department of State, establish staff liaison offices and vetted units in foreign countries to support law enforcement activities that require international cooperation, including investigations and repatriation efforts;
 (8)assign employees of the Department to diplomatic and consular posts, in coordination with the Secretary, pursuant to section 428(e);
 (9)establish, maintain, and administer appropriate law enforcement centers, including interagency centers, in accordance with applicable law, or as prescribed by the Secretary or in furtherance of the Director’s assigned duties;
 (10)administer the Border Enforcement Security Task Force established under section 432; (11)operate the Cyber Crimes Center established in section 890A;
 (12)in carrying out paragraph (3), administer internal conspiracy investigations at United States ports of entry; and
 (13)carry out other duties and powers prescribed by law or delegated by the Secretary. (d)General enforcement powersThe Director may authorize agents and officers of U.S. Immigration and Customs Enforcement to—
 (1)carry out the duties and responsibilities authorized under section 287 of the Immigration and Nationality Act (8 U.S.C. 1357) and section 589 of the Tariff Act of 1930 (19 U.S.C. 1589a);
 (2)seize any property, whether real or personal, that is involved in any violation or attempted violation, or which constitutes proceeds traceable to a violation, of those provisions of law which U.S. Immigration and Customs Enforcement is authorized to enforce;
 (3)offer and pay rewards for services and information regarding the apprehension of persons involved in, or the seizure and forfeiture of property associated with, the violation or attempted violation of those provisions of law which U.S. Immigration and Customs Enforcement is authorized to enforce;
 (4)issue detainers for purposes of immigration enforcement pursuant to sections 236, 241, and 287 of the Immigration and Nationality Act (8 U.S.C. 1226, 1231, and 1357); and
 (5)conduct undercover investigative operations pursuant to section 294 of the Immigration and Nationality Act (8 U.S.C. 1363a), and section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081; enacted as part of the Anti-Drug Abuse Act of 1986).
 (e)Deputy DirectorThere shall be in U.S. Immigration and Customs Enforcement a Deputy Director who shall assist the Director in the management of U.S. Immigration and Customs Enforcement.
						(f)Office of Homeland Security Investigations
 (1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of Homeland Security Investigations.
 (2)Executive Associate DirectorThere shall be at the head of the Office of Homeland Security Investigations an Executive Associate Director, who shall report to the Director.
 (3)DutiesThe Office of Homeland Security Investigations shall— (A)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to conduct investigations of terrorist organizations and other criminal organizations that threaten the homeland or border security;
 (B)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to conduct investigations of, and, where appropriate, refer for prosecution, any criminal or civil violations of Federal law, including—
 (i)financial crimes; (ii)money laundering and bulk cash smuggling;
 (iii)commercial fraud and intellectual property theft; (iv)cybercrimes;
 (v)human smuggling, human trafficking, and human rights violations; (vi)narcotics and weapons smuggling and trafficking;
 (vii)transnational gang activity; (viii)export violations;
 (ix)international art and antiquity theft; (x)identity and benefit fraud;
 (xi)unlawful employment of unauthorized aliens; and (xii)any other criminal or civil violation prescribed by law or delegated by the Director;
 (C)administer the program to collect information relating to nonimmigrant foreign students and exchange visitor program participants described in section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372), including the Student and Exchange Visitor Information System established under such section, and use such information to carry out the enforcement functions of U.S. Immigration and Customs Enforcement; and
 (D)carry out other duties and powers prescribed by the Director. (g)Office of Enforcement and Removal Operations (1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of Enforcement and Removal Operations.
 (2)Executive Associate DirectorThere shall be at the head of the Office of Enforcement and Removal Operations an Executive Associate Director, who shall report to the Director.
 (3)DutiesThe Office of Enforcement and Removal Operations shall— (A)serve as the law enforcement office of U.S. Immigration and Customs Enforcement with primary responsibility to enforce the civil immigration and nationality laws of the United States, except to the extent that any other agency of the Federal Government has the responsibility or authority for so doing;
 (B)identify, locate, detain, and arrest aliens in custodial settings or at-large who may be subject to removal from the United States;
 (C)have custody (and the authority to release) over aliens detained for potential exclusion, deportation, or removal from the United States, manage the administrative immigration detention operations of U.S. Immigration and Customs Enforcement, and provide necessary and appropriate medical care and dental and mental health services to detained aliens in the custody of the agency;
 (D)plan, coordinate, and manage the execution of exclusion, deportation, and removal orders issued to aliens;
 (E)investigate and refer for prosecution any civil or criminal violation of the immigration laws or any offense described in section 287(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1357(a)(5)); and
 (F)carry out other duties and powers prescribed by the Director. (h)Office of the Principal Legal Advisor (1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of the Principal Legal Advisor.
 (2)Principal legal advisorThere shall be at the head of the Office the Principal Legal Advisor a Principal Legal Advisor. (3)DutiesThe Office of the Principal Legal Advisor shall—
 (A)represent U.S. Immigration and Customs Enforcement in venues and fora as authorized by the Director or otherwise permitted by law; and
 (B)carry out other duties and powers prescribed by the Director. (i)Office of Professional Responsibility (1)In generalThere is established in U.S. Immigration and Customs Enforcement the Office of Professional Responsibility.
 (2)Associate directorThere shall be at the head of the Office of Professional Responsibility an Associate Director, who shall report to the Director.
 (3)DutiesThe Office of Professional Responsibility shall— (A)investigate allegations of criminal, civil, or administrative misconduct involving any employee, officer, or contractor of U.S. Immigration and Customs Enforcement;
 (B)inspect and review U.S. Immigration and Customs Enforcement’s offices, operations, and processes, including detention facilities operated or used by U.S. Immigration and Customs Enforcement, and provide an independent review of U.S. Immigration and Custom Enforcement’s organizational health, effectiveness, and efficiency of mission;
 (C)provide and manage the security programs and operations for U.S. Immigration and Customs Enforcement; and
 (D)carry out other duties and powers prescribed by the Director. (j)Other authorities (1)In generalThe Secretary may establish such other Executive Associate Directors, Assistant Directors, or other similar officers or officials, or other offices or positions as the Secretary determines necessary to carry out the missions, duties, functions, and authorities of U.S. Immigration and Customs Enforcement.
 (2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall notify the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate not later than 30 days before exercising such authority.
 (k)Other Federal agenciesNothing in this section may be construed as affecting or limiting in any manner the authority, as in existence on the day before the date of the enactment of this section, of any other Federal agency or other component of the Department..
			(b)Special rules
 (1)TreatmentSection 442 of the Homeland Security Act of 2002, as amended by subsection (a) of this section, shall be treated as if included in such Act as of the date of the enactment of such Act. In addition to the functions, missions, duties, and authorities specified in such amended section 442, U.S. Immigration and Customs Enforcement shall continue to perform and carry out the functions, missions, duties, and authorities under section 442 of such Act as in existence on the day before such date of enactment (notwithstanding the treatment described in this paragraph).
				(2)Rules of construction
 (A)Rules and regulationsNotwithstanding the treatment described in paragraph (1), nothing in this Act may be construed as affecting in any manner any rule or regulation issued or promulgated pursuant to any provision of law, including section 442 of the Homeland Security Act of 2002, as in existence on the day before the date of the enactment of this Act, and any such rule or regulation shall continue to have full force and effect on and after such date.
 (B)Other actionsNotwithstanding the treatment described in paragraph (1), nothing in this Act may be construed as affecting in any manner any action, determination, policy, or decision pursuant to section 442 of the Homeland Security Act of 2002 as in existence on the day before the date of the enactment of this Act, and any such action, determination, policy, or decision shall continue to have full force and effect on and after such date.
					(c)Continuation in office
 (1)DirectorThe individual serving as the Director of U.S. Immigration and Customs Enforcement on the day before the date of the enactment of this Act (notwithstanding the treatment described in subsection (b)(1)) may serve as the Director of U.S. Immigration and Customs Enforcement in accordance with section 442 of the Homeland Security Act of 2002, as amended by subsection (a), until the earlier of—
 (A)the date on which such individual is no longer eligible to serve as Director; or (B)the date on which a person nominated by the President to be the Director is confirmed by the Senate in accordance with such section 441.
 (2)Other positionsThe individuals serving as the Deputy Director, Executive Associate Directors, Deputy Executive Associate Directors, or similar officers or officials of U.S. Immigration and Customs Enforcement under section 442 of the Homeland Security Act of 2002 on the day before the date of the enactment of this Act (notwithstanding the treatment described in subsection (b)(1)) may serve as the appropriate Deputy Director, Executive Associate Directors, Deputy Executive Associate Directors, Associate Directors, Deputy Associate Directors, Assistant Directors, and other officers and officials under section 442 of such Act, as amended by subsection (a), unless the Director of U.S. Immigration and Customs Enforcement determines that another individual should hold such position.
 (d)TransportationParagraph (6) of section 1344(b) of title 31, United States Code, is amended by inserting , the Director of U.S. Immigration and Customs Enforcement, the Commissioner of Customs and Border Protection, before the Administrator of the Drug Enforcement Administration,.
			(e)Conforming amendments
 (1)Title 5Section 5314 of title 5, United States Code, is amended by inserting after Director of the Bureau of Citizenship and Immigration Services. the following new item: Director of U.S. Immigration and Customs Enforcement.. (2)Title 18Subsection (d) of section 1030 of title 18, United States Code, is amended—
 (A)in paragraph (1), by inserting and U.S. Immigration and Customs Enforcement after United States Secret Service; (B)in paragraph (2), by inserting, , in collaboration with U.S. Immigration and Customs Enforcement after Federal Bureau of Investigation; and
 (C)in paragraph (3), by striking Secretary of the Treasury and inserting Secretary of Homeland Security. (3)Trade Facilitation and Trade Enforcement Act of 2015Paragraph (2) of section 802(d) of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125) is amended by inserting before the period at the end the following: or the Director of U.S. Immigration and Customs Enforcement, as determined by the Secretary of Homeland Security.
 (4)Homeland Security Act of 2002Title IV of the Homeland Security Act of 2002 is amended— (A)in subtitle C—
 (i)in subsection (e) of section 428 (6 U.S.C. 236), by adding at the end the following new paragraph:  (9)Delegated authorityFor purposes of this subsection, the Secretary shall act through the Director of U.S. Immigration and Customs Enforcement.; and
 (ii)in section 432 (6 U.S.C. 240)— (I)by redesignating subsection (e) as subsection (f); and
 (II)by inserting after subsection (d) the following new subsection:  (e)AdministrationThe Director of U.S. Immigration and Customs Enforcement shall administer BEST units established under this section.;
 (B)in subtitle D— (i)by amending the subtitle heading to read as follows: U.S. Immigration and Customs Enforcement; and
 (ii)by repealing sections 445 and 446 (6 U.S.C. 255 and 256); (C)in subtitle E—
 (i)in subsection (a)(2)(C) of section 451 (6 U.S.C. 271), by striking at the same level as the Assistant Secretary of the Bureau of Border Security and inserting in accordance with section 5314 of title 5, United States Code; (ii)in subsection (c) of section 459 (6 U.S.C. 276), by striking Assistant Secretary of the Bureau of Border Security and inserting Director of U.S. Immigration and Customs Enforcement; and
 (iii)in subsection (b)(2)(A) of section 462 (6 U.S.C. 279), in the matter preceding clause (i), by striking Assistant Secretary of the Bureau of Border Security and inserting Director of U.S. Immigration and Customs Enforcement; and
 (D)in subtitle F, in subsection (a)(2)(B) of section 472 (6 U.S.C. 292), by striking Bureau of Border Security and inserting U.S. Immigration and Customs Enforcement. (f)Clerical amendmentsThe table of contents in section 1(b) of such Act is amended—
 (1)by striking the item relating to subtitle D of title IV and inserting the following new item:   Subtitle D—U.S. Immigration and Customs Enforcement. (2)by striking the items relating sections 445 and 446.
				